Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I shown in Figures 1-10C and discussed in ¶0053-¶0120;
Species II shown in Figures 11-14 and discussed in ¶0121-¶0147; and
Species III shown in Figure 15 and discussed in ¶0148-¶0170.
The Examiner would like to note that additional species are disclosed under “Other Embodiments”, see ¶0170-¶0180.  The additional species are not shown, but are described in ¶0170-¶0180 and are modifications of one of the above species.  If a modification is desired to one of the species shown (i.e. Species I-III and described in ¶0170-¶0180) is desired to be elected, please clarify what modifications are desired to .
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of a screw compressor, comprising: a first rotor provided with a helical groove; a second rotor meshing with the first rotor, the second rotor rotating together with the first rotor; and a rotor casing covering at least an outer periphery of the first rotor, the rotor casing defining a compression chamber in the helical groove together with the first rotor and the second rotor, a fluid being compressible in the compression chamber, and at least one of the first rotor or the second rotor being is provided with an oil supply passage connected to an oil supply port opened at a sliding surface of the rotor to supply a lubricant to the sliding surface, UENO (Japanese Patent Publication JP 2017-15054 A, a machine translation was provided with the IDS filed on August 8, 2019, which is used in the analysis below).    UENO discloses a screw compressor (see Figures 1-7), comprising: a first rotor (40) provided with a helical groove (41); a second rotor (50) meshing with the first rotor (see Figures 3 and 6), the second rotor rotating together with the first rotor (see Figures 3 and 6, ¶0009); and a rotor casing (11) covering at least an outer periphery of the first rotor (see Figures 1 and 2), the rotor casing defining a compression chamber (23) in the helical groove together with the first rotor and the second rotor (see Figures 1, 2, 4, and 7, ¶0008), a fluid being compressible in the compression chamber (see Figures 1, 2, 4, and 7, ¶0008), and at least one of the first rotor or the second rotor being is provided with an oil supply passage (90) connected to an oil supply port (see Figures 5 and 7, which shows the oil supply port, ¶0008, ¶0010-¶0020, ¶0058-¶0059, ¶0071-¶0090) opened at a sliding surface of the rotor to supply a lubricant to the sliding surface (see Figures 2, 3, 4 and 7, ¶0008, ¶0010-¶0020, ¶0058-¶0059, ¶0071-¶0090).
A telephone call was not made due to an overseas client.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965.  The examiner can normally be reached on M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746